Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
The limitation “the substrate” in line 7 of claim 1 is meant to refer to “the first substrate”. Please make the appropriate correction.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 5-8 are allowed.
Reason for indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “ the stacked structure of the transducing device being exposed within the first cavity, the first cavity having a first opening; (h) forming a second polymer layer on the first polymer layer to cover the first opening; (i) bonding a second substrate on the second polymer layer; 15(j) turning over the resultant structure obtained in step (i) such that the second surface of the first substrate faces upward, and thinning the first substrate; (k) forming a first through hole, a second through hole and a second cavity through the first substrate, wherein a first end portion of the first 20conductive pad is exposed within the first through hole, a second end portion of the second conductive pad is exposed within the second through hole, the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811